UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4460


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CALVIN LEWIS, a/k/a Boo,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:03-cr-00394-DWD-14)


Submitted:    November 4, 2009              Decided:   November 16, 2009


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, THE HICKS GROUP, LLC, Richmond, Virginia, for
Appellant.   Neil H. MacBride, United States Attorney, Roderick
C. Young, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin    Lewis        appeals       the     district       court’s      judgment

revoking his supervised release and sentencing him to thirty

months of imprisonment, a sentence above the advisory guidelines

range.     He asserts that the sentence was greater than necessary

to serve the purposes of sentencing and that the court failed to

explain sufficiently its chosen sentence.                          We affirm.

               While     the        sentence     Lewis          received     is       above     the

advisory       sentencing           guidelines         range,       it     is     within        the

applicable statutory maximum sentence.                           Moreover, our review of

the    record     leads        us    to    conclude         that    the     district          court

sufficiently considered the statutory factors and explained its

reasons for imposing an above-guidelines sentence.                                    See United

States    v.    Carter,        564    F.3d      325,      330    (4th    Cir.     2009).         We

therefore      find     that    the       sentence        imposed    upon       revocation       of

supervised      release        is    not    plainly        unreasonable.           See      United

States v.       Crudup,        461     F.3d      433,       439-40       (4th      Cir.       2006)

(providing standard); see also United States v. Finley, 531 F.3d

288,     294     (4th      Cir.        2008)         (“In       applying        the     ‘plainly

unreasonable’           standard,          we    first          determine,         using        the

instructions      given        in     Gall[     v.     United      States,      552     U.S.     38

(2007)], whether a sentence is ‘unreasonable.’”).

               Accordingly, we affirm the district court’s judgment.

We    dispense    with     oral       argument        because      the     facts      and     legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3